DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 12, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (2016/0307662).
 	Ikeda et al. (Fig. 1) discloses a magnet wire comprising a conductor (11); and an insulation formed around the conductor, the insulation comprising a first layer (14A) formed around the conductor from a first polymeric material, which comprises polyphenylsulfone (PPSU), having a first thermal index and a second layer (14B) formed around the first layer, the second layer formed from a second polymeric material, which comprises polyetheretherketone (PEEK), having a second thermal index (re claims 1, 5-6 and 20).  It is noted that since the first and second polymeric materials of Ikeda et al. respectively comprise materials as claimed, the second thermal index is higher than the first thermal index (see also, [0117]) (re claims 1 and 20).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Ikeda et al. also discloses that the thickness of the insulation is between 15µm and 200µm (re claim 4); the first polymeric material comprises an amorphous (non-crystalline) material ([0092]) and the second polymeric material comprising a crystalline material ([0093]) (re claim 9); the wire further comprises a base insulation (12) formed around the conductor, wherein the insulation is formed around the base insulation (re claim 12), and wherein the base insulation comprises at least one layer of polymeric enamel (re claim 13).

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (2016/0189826).
 	Fukuda et al. discloses a magnet wire comprising a conductor (2); and an insulation formed around the conductor, the insulation comprising a first layer (11) formed around the conductor from a first polymeric material, which comprises polyphenylsulfone (PPSU), having a first thermal index ([0031], no melting point) and a second layer (21) formed around the first layer, the second layer formed from a second polymeric material, which comprises polyetheretherketone (PEEK, [0041]), having a second thermal index (330ºC, [0038]) higher than the first thermal index (re claims 1 and 5-8).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claims 1-6, 14-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya et al. (2016/0307668).
 	Oya et al. discloses a magnet wire comprising a conductor (1); and an insulation formed around the conductor, the insulation comprising a first layer (2) formed around the conductor from a first polymeric material, which comprises polyester, having a first thermal index and a second layer (3) formed around the first layer, the second layer formed from a second polymeric material, which comprises polyetheretherketone (PEEK), having a second thermal index (re claims 1, 5-6, 14, 17-18, and 20).  It is noted that since the first and second polymeric materials of Oya et al. respectively comprise materials as claimed, the second thermal index would be 220ºC or more, higher than, the first thermal index of 200ºC or less (re claims 1, 14, 20, and 23).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Oya et al. also discloses that the first layer comprises at least 55% of the thickness of the insulation (see Table 1) (re claims 2, 14, and 21); the first layer comprises between 55% and 80% of the thickness of the insulation and the second layer comprises between 20% and 45% of the thickness (re claims 3, 15, and 22); and the thickness of the insulation is between 15µm and 200µm (re claims 4 and 16). 
 
Claims 1-3, 7-8, 14, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehan et al. (6403889).
 	Mehan et al. discloses a wire (col. 1, line 8) comprising a conductor (not shown); and an insulation formed around the conductor, the insulation comprising a first layer (12) formed around the conductor from a first polymeric material having a first thermal index and a second layer (14) formed around the first layer, the second layer formed from a second polymeric material having a second thermal index higher than the first thermal index (abstract, the outer layer having a melting point that is at least 60º above the melting point of the inner layer).  It is noted that since the wire of Mehan et al. comprises structure and material as claimed in claims 1 and 14, it can be a magnet wire (re claims 1 and 14).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim. In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).
 	Mehan et al. also discloses that the first layer comprises at least 55% of the thickness of the insulation (see Ex. 1, inner layer thickness = 0.75 mm; outer layer thickness = 0.19 mm) (re claims 2 and 14); the first layer comprises between 55% and 80% of the thickness of the insulation and the second layer comprises between 20% and 45% of the thickness (re claims 3 and 15); the first thermal index is 200ºC or less and the second thermal index is 240ºC or more (col. 11, lines 42-54) (re claims 7-8 and 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oya et al. (2015/0310959).
 	Oya et al. discloses a magnet wire (Fig. 1a) comprising a conductor (1); and an insulation formed around the conductor, the insulation comprising a first layer (2) formed around the conductor from a first polymeric material having a first thermal index and a second layer (3) formed around the first layer, the second layer formed from a second polymeric material having a second thermal index.  Oya et al. also discloses that a filler material incorporated into the second polymeric material, wherein the filler material comprises titanium dioxide ([0074], 30 parts by mass or less with respect to 100 parts by mass of the resin component) (re claims 10-11).  Oya et al. does not disclose the second thermal index being higher than the first thermal index (re claim 1).  Mehan et al. discloses an insulation comprising a first layer (12) formed from a first polymeric material having a first thermal index and a second layer (14) formed around the first layer, the second layer formed from a second polymeric material having a second thermal index higher than the first thermal index.  It would have been obvious to one skilled in the art to apply the teaching of Mehan et al. in the wire of Oya et al. such that the insulation (sheath) retains substantially constant outer dimensions at the temperature sufficiently to cause foaming of the first layer (Mehan, abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10991483. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of said patent discloses the invention as claimed (i.e., first layer = adhesion layer made of PPSU and second layer = outer layer made of PEEK).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847